                                            Case 3:20-cv-02361-JD Document 5 Filed 06/19/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELIJAH ANTHONY DOMINGUEZ,                           Case No. 20-cv-02361-JD
                                                        Plaintiff,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                 v.
                                   9
                                                                                             Re: Dkt. No. 2
                                  10     CONTRA COSTA DETENTION
                                         FACILITY, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a detainee, has filed a civil rights action. Plaintiff was sent a notice that he had

                                  14   not paid the filing fee or submitted a complete application for leave to proceed in forma pauperis

                                  15   (“IFP”). He was allowed twenty-eight days to either pay the fee or file a proper application with

                                  16   all the required documents. More than twenty-eight days has passed and plaintiff has not paid the

                                  17   fee, filed a complete application to proceed IFP or otherwise communicated with the Court.

                                  18   Therefore, this case is DISMISSED without prejudice. Plaintiff’s incomplete motion to proceed

                                  19   IFP (Docket No. 2) is DENIED.

                                  20          IT IS SO ORDERED.

                                  21   Dated: June 19, 2020

                                  22

                                  23
                                                                                                      JAMES DONATO
                                  24                                                                  United States District Judge
                                  25

                                  26
                                  27

                                  28
